
	
		I
		112th CONGRESS
		1st Session
		H. R. 2836
		IN THE HOUSE OF REPRESENTATIVES
		
			September 2, 2011
			Mr. Larson of
			 Connecticut (for himself, Mr.
			 Boswell, Mr. Clay,
			 Ms. Eshoo,
			 Ms. Norton,
			 Mr. Pascrell,
			 Mr. Rothman of New Jersey,
			 Mr. Towns,
			 Mr. Van Hollen, and
			 Mr. Clyburn) introduced the following
			 bill
		
		
			September 6, 2011
			Referred to the Committee on Rules
		
		A BILL
		To amend the Budget Control Act of 2011 to require the
		  joint select committee of Congress to report findings and propose legislation
		  to restore the Nation’s workforce to full employment over the period of fiscal
		  years 2012 and 2013.
	
	
		1.Short titleThis Act shall be cited as the
			 Job Creation and Economic Growth
			 Act.
		2.Amendments to the
			 Budget Control Act of 2011
			(a)Title
			 amendmentThe title heading
			 of title IV of the Budget Control Act of 2011 (Public Law 112–25) is amended by
			 inserting , Job Creation, and
			 Economic Growth after Deficit Reduction.
			(b)Additional
			 duties of joint select committeeSection 401 of the Budget Control Act of
			 2011 (Public Law 112–25) is amended—
				(1)in subsection (a),
			 by inserting , Job Creation, and Economic Growth after
			 Deficit Reduction;
				(2)in subsection
			 (b)—
					(A)in paragraph (1),
			 by inserting , Job Creation, and Economic Growth after
			 Deficit Reduction;
					(B)in paragraph
			 (2)—
						(i)in
			 the paragraph heading, by striking Goal and inserting Goals;
						(ii)by
			 striking goal and inserting goals; and
						(iii)by
			 inserting before the period and to spur economic growth and restore the
			 Nation’s workforce to full employment, which shall be defined by the Secretary
			 not later than 14 days after the date of enactment of the Job Creation and
			 Economic Growth Act, over the period of fiscal years 2012 and
			 2013;
						(C)in paragraph
			 (3)(A)(i), by inserting and significantly improve the short-term and
			 long-term employment levels in the United States and spur economic
			 growth before the period;
					(D)in paragraph
			 (3)(A)(ii), by striking reduce the deficit consistent with the
			 goal and inserting reduce the deficit and improve employment
			 levels consistent with the goal; and
					(E)in paragraph
			 (3)(B)—
						(i)in
			 the subparagraph heading, by striking Report and inserting
			 Reports;
						(ii)in
			 clause (i)—
							(I)in subclause (I),
			 by inserting with respect to deficit reduction after
			 recommendations of the joint committee;
							(II)by striking
			 and at the end of subclause (I);
							(III)by striking the
			 period at the end of subclause (II) and inserting a semicolon;
							(IV)by inserting
			 after subclause (II) the following new subclauses:
								
									(III)a report that
				contains a detailed statement of the findings, conclusions, and recommendations
				of the joint committee with respect to economic growth and job creation and the
				estimate of the Joint Economic Committee required by paragraph (5)(D)(ii);
				and
									(IV)separate proposed
				legislative language to carry out such recommendations as described in
				subclause (III) with respect to job creation measures, which shall include a
				statement of the job creation achieved by the legislation over the period of
				fiscal years 2012 and 2013.
									;
				and
							(V)by striking Rules of the Senate
			 included in the report or legislative and inserting Rules of the
			 Senate included in either report or set of legislative;
							(iii)in
			 clause (ii), by striking The report of the joint committee and the
			 proposed and inserting Each report of the joint committee and
			 set of proposed;
						(iv)in
			 clause (iii), by striking approval of the report and inserting
			 approval of the reports;
						(v)in
			 clause (iv)—
							(I)by striking
			 If the report and legislative language the first place it
			 appears and inserting If either report and set of legislative
			 language; and
							(II)by striking
			 the joint committee report and inserting that joint
			 committee report; and
							(vi)in
			 clause (v)—
							(I)by striking
			 disapproval of the joint committee report and and inserting
			 disapproval of either joint committee report and set of;
							(II)by striking
			 the full report and and inserting that full report and
			 set of; and
							(III)by striking
			 vote and inserting votes.
							(c)Conforming
			 amendments relating to expedited consideration of joint committee
			 recommendationsSection 402
			 of the Budget Control Act of 2011 (Public Law 112–25) is amended—
				(1)in subsection
			 (a)—
					(A)by striking
			 If approved by the majority and all that follows through
			 section 401(b)(3)(B)(iv) and insert the following:
						
							(1)Approved deficit
				reduction legislative languageIf approved by the majority required by
				section 401(b)(3)(B)(ii), the proposed legislative language described in clause
				(i)(II) of section 401(b)(1)(B) and submitted pursuant to clause (iv) of such
				section
							;
				and
					(B)by adding at the
			 end the following:
						
							(2)Job creation
				legislative language
								(A)If
				approvedIf approved by the
				majority required by section 2(b)(3)(B)(ii), the proposed legislative language
				described in clause (i)(IV) of section 401(b)(1)(B) submitted pursuant to
				clause (iv) of such section shall be introduced in the Senate (by request) on
				the next day on which the Senate is in session by the majority leader of the
				Senate or by a Member of the Senate designated by the majority leader of the
				Senate and shall be introduced in the House of Representatives (by request) on
				the next legislative day by the majority leader of the House or by a Member of
				the House designated by the majority leader of the House.
								(B)If not
				approvedIf no legislative
				language is approved by the vote required by section 401(b)(3)(B)(i), then any
				legislative language that was brought to a vote under such section shall be
				introduced in the Senate (by request) on the next day on which the Senate is in
				session by the majority leader of the Senate or by a Member of the Senate
				designated by the majority leader of the Senate and shall be introduced in the
				House of Representatives (by request) on the next legislative day by the
				majority leader of the House or by a Member of the House designated by the
				majority leader of the House.
								;
				
					(2)in subsection
			 (b)—
					(A)in paragraph
			 (1)—
						(i)in
			 the first sentence, by striking the joint committee bill and
			 inserting either joint committee bill;
						(ii)in the second sentence, by striking
			 the joint committee bill and inserting a joint committee
			 bill; and
						(iii)in the last sentence, by striking
			 the joint committee bill and inserting that joint
			 committee bill;
						(B)in paragraph (2), in the first sentence, by
			 striking the joint committee bill and inserting that
			 joint committee bill; and
					(C)in paragraph (3),
			 by striking The joint committee bill and inserting Any
			 joint committee bill;
					(3)in subsection
			 (c)—
					(A)in paragraphs (3)
			 and (4), by striking the joint committee bill each place it
			 appears and inserting a joint committee bill; and
					(B)in paragraph (5), by striking the
			 joint committee bill the first place it appears and inserting a
			 joint committee bill;
					(4)in subsection (d),
			 by striking The joint committee bill and insert A joint
			 committee bill;
				(5)in subsection
			 (e)(1) in the matter preceding subparagraph (A)—
					(A)by striking
			 before passing the joint and inserting before passing
			 either joint; and
					(B)by striking
			 a joint committee bill and inserting a related joint
			 committee bill;
					(6)in subsection (f)(2)—
					(A)by striking
			 the joint committee bill the first place it appears and
			 inserting a joint committee bill; and
					(B)by striking
			 receives the joint committee bill and inserting receives
			 the related joint committee bill;
					(7)in subsection (f)(3), by striking
			 the joint committee bill and inserting a joint committee
			 bill; and
				(8)in subsection
			 (g)—
					(A)in paragraph (1),
			 by inserting , in the case of a joint committee bill that was introduced
			 pursuant to subsection (a)(1) before the semicolon; and
					(B)in paragraph (2),
			 by inserting , in the case of any joint committee bill that was
			 introduced pursuant to subsection (a) before the period.
					(d)Table of
			 contents amendmentIn the table of contents in section 1(b) of
			 the Budget Control Act of 2011, the item relating to title IV is amended to
			 read as follows:
				
					
						TITLE IV—JOINT SELECT COMMITTEE ON DEFICIT
				REDUCTION, JOB CREATION, AND ECONOMIC
				GROWTH
					
					.
			
